DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 12/1/2021 has been entered.  Claims 2, 14, 16-17, and 20 have been cancelled.  Claims 21-24 have been added.  Therefore, claims 1, 3-13, 15, 18-19, and 21-24 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "DEVICE COMPRISING A STACK OF INDIVIDUAL LIQUID CRYSTAL CELLS HAVING ELECTRICAL CIRCUITRY OPERABLE TO GENERATE A STACK OF REFRACTIVE INDEX PATTERNS AND METHOD OF PRODUCING THE SAME"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1, 3-13, 15, 18-19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the method comprising producing at least first and second individual liquid crystal cells of claim 1, in particular, each comprising liquid crystal material between a respective pair of support components, and electrical circuitry operable to generate a refractive index pattern in the liquid crystal material; the method comprising adhering together at least the first and second liquid crystal cells to form a stack of liquid crystal cells; wherein the electrical circuitry of the first and second liquid crystal cells is operable together to generate a stack of refractive index patterns in the liquid crystal material of the stack of liquid crystal cells; wherein the method comprises: producing the first cell by a process comprising pressing first and second half-cells together between first and second carriers temporarily adhered to the first and second half-cells, and thereafter releasing the first cell from the first carrier while keeping the first cell temporarily adhered to the second carrier; producing the second cell by a process comprising pressing third and fourth half-cells together between third and fourth carriers temporarily adhered to the third and fourth half-cells, and thereafter releasing the second cell from the third carrier while keeping the second cell temporarily adhered to the fourth carrier; and thereafter pressing the first and second cells 
The prior art does not disclose the device of claim 15, in particular, a stack of at least first and second liquid crystal cells, each of the first and second liquid crystal cells comprising liquid crystal material, and electrical circuitry operable to generate a refractive index pattern in the liquid crystal material; wherein the electrical circuitry of the first and second liquid crystal cells is interconnected such that a common electrical input generates a stack of refractive index patterns in the liquid crystal material of the stack of first and second liquid crystal cells; wherein the electrical circuitry comprises a set of concentric conductors; wherein the concentric conductors of a liquid crystal cell are connected in series to a common input contact.  The closest prior art of Jacob (U.S. 7,312,917) discloses a device (10, Fig. 1), comprising: a stack of at least first and second liquid crystal cells (odd and even cells of 20, Figs. 1-2), each of the first and second liquid crystal cells comprising liquid crystal material (col 4, lines 26-27), and electrical circuitry (22 and 24, Figs. 1-2) operable to generate a refractive index pattern in the liquid crystal material (col 3, lines 23-41); wherein the electrical circuitry (such as 22, Figs. 1-2) of the first and second liquid crystal cells (20, Figs. 1-2) is interconnected (Figs. 1-2) such that a common electrical input (30, Fig. 1) generates a stack of refractive index patterns in the liquid crystal material of the stack of first and second liquid crystal cells (20, Figs. 1-2); wherein the electrical circuitry (22 and 24, Figs. 1-2) comprises a set of concentric conductors (concentric conductors of 22 and 24, Figs. 1-3; col 2, lines 40-43).  However, Jacob fails to disclose all the combination of features including “wherein the concentric conductors of a liquid crystal cell are connected in series to a common input contact” as recited in the claim.  Examiner notes that it 
The prior art does not disclose the method comprising producing at least first and second individual liquid crystal cells of claim 21, in particular, producing at least first and second individual liquid crystal cells, wherein the first and second individual liquid crystal cells each comprise liquid crystal material between a respective pair of support components, and electrical circuitry operable to generate a refractive index pattern in the liquid crystal material; and adhering together at least the first and second liquid crystal cells to form a stack of liquid crystal cells, wherein the electrical circuitry of the first and second liquid crystal cells comprises a set of concentric conductors connected in series to a common input contact, the electrical circuitry being operable together to generate a stack of refractive index patterns in the liquid crystal material of the stack of liquid crystal cells.  The closest prior art of Jacob (U.S. 7,312,917) discloses a method, comprising: producing at least first and second individual liquid crystal cells (odd and even cells of 20, Figs. 1-2), wherein the first and second individual liquid crystal cells each comprise liquid crystal material (col 4, lines 26-27) between a respective pair of support components (substrate at step 200 and dielectric material at step 230, Fig. 9), and electrical circuitry (22 and 24, Figs. 1-2) operable to generate a refractive index pattern in the liquid crystal material (col 3, lines 23-41); the method comprising adhering together at least the first and second liquid crystal cells (20, Figs. 1-2) to form a stack of liquid crystal cells (stack of liquid crystal cells 20, Figs. 1-2); wherein the electrical circuitry (22 and 24, Figs. 1-2) of the first and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871